  Case 19-12284             Doc 32         Filed 08/22/19 Entered 08/22/19 12:01:49                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: STANLEY HINTON JR                                             ) Case No. 19 B 12284
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER

                                                     NOTICE OF MOTION

   STANLEY HINTON JR                                                               DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
   5017 S PRAIRIE #1N
   CHICAGO, IL 60615

   Please take notice that on September 18, 2019 at 11:00 am my designee or I will appear before the
   Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
   present the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August
   22, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On April 29, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend the Plan so that it satifies means test ($546.47 x 60 = $32,788) and describe the lease in Part 6.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
